DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Olla et al. (US 5171290) in view of Advantest Corp (JP 2001-033520 A, cited by applicant in QPIDS IDS) in view of Kogure (US 20150130493).
	Regarding claim 1, Olla et al. teach a test carrier that accommodates a device under test (DUT), the test carrier comprising: 
a carrier body that holds the DUT; (Note socket of Fig. 3 below) and 
a lid member that covers the DUT and is attached to the carrier body, , (Note Fig. 2 and Fig. 3. below)

    PNG
    media_image1.png
    534
    810
    media_image1.png
    Greyscale

the carrier body has contactors provided to correspond to terminals of the DUT, (Note Fig. 2 below)
external terminals electrically connected to the contactors, (Note Fig. 2 below) 

    PNG
    media_image2.png
    915
    791
    media_image2.png
    Greyscale

and 
a first through-hole through which the DUT is positioned with respect to the carrier body, and the first through-hole faces the DUT and penetrates the carrier body such that a part of the 
Olla et al. does not teach the first through-hole faces the DUT and penetrates the carrier body such that a part of the DUT is visible from an outside through the first through-hole by an imaging unit that captures an image of the DUT through the first through-hole.
Advantest Corp. teach the first through-hole faces the DUT and penetrates the carrier body such that a part of the DUT is visible from an outside through the first through-hole by an imaging unit that captures an image of the DUT through the first through-hole (light passes through window 28 is interpreted as through-hole). (Note Fig. 5 and paragraph 27), 

    PNG
    media_image3.png
    371
    496
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olla et al.to include the teaching of Advantest Corp. because it would allow the positional relationship between the IC lead of the DUT and the contact at the corresponding arrangement positon can be confirmed early.  (Note Advantest Corp, par. 30)


Olla et al. does not explicitly teach wherein the test carrier accommodating the DUT is carried to a testing apparatus.
Kogure teach wherein the test carrier accommodating the DUT is carried to a testing apparatus. (Note par. 67, a return unit 40 which returns the empty test carrier 80 for the retrieving unit 30 to the housing unit and can recycle the test carrier 80, Note that this suggests the carrier must be carried to the testing apparatus in order for it to be returned.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olla et al. to include the teaching of Kogure because it would allow classification of the device on the basis of the test result. (Note Kogure par. 67) 
Regarding claim 2, Olla et al. does not teach wherein a pitch of the external terminals is wider than a pitch of the contactors.
Kogure teach wherein a pitch of the external terminals is wider than a pitch of the contactors. (Note Fig. 2)


    PNG
    media_image4.png
    709
    657
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olla et al. to include the teaching of Kogure because it would allow only a specific testing device with specific contact spacings to be used while testing a device under test.
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Olla et al. (US 5171290) in view of Advantest Corp (JP 2001-033520 A, cited by applicant in QPIDS IDS) in view of Kogure (US 20150130493) ) in view of Suzuki  et al. (US 6821131).
Olla et al. teach the instant invention except:
Regarding claim 3, Kogure does not teach wherein the contactors include pogo pins that press the terminals of the DUT, and the DUT is pinched between the pogo pins and the lid member by pressing forces of the pogo pins.
Suzuki et al. teach wherein the contactors include pogo pins (Note 40, Fig. 3D and Fig.2) that press the terminals of the DUT, and the DUT (1, Fig. 2) is pinched between the pogo pins (40, Fig. 2) and the lid member (30, Fig. 2) by pressing forces of the pogo pins.
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Olla et al. to include the teaching of  Suzuki because it would provide a more stable contact.
Regarding claim 4, Olla et al.  does not teach wherein the carrier body includes a holding plate that holds the contactors, and an interposer that the holding plate is laid on, and the interposer includes the external terminals, internal terminals provided to face the contactors, and a wiring pattern that connects the internal terminals and the external terminals to each other. 
Suzuki et al. teach wherein the carrier body includes a holding plate that holds the contactors (Note insulation base 50, Fig. 8B), and an interposer (70  pitch conversion substrate , Fig. 1 A) that the holding plate is laid on, and the interposer includes the external terminals,(Note Fig. 1A below) internal terminals provided to face the contactors (40, Fig. 1A), 

    PNG
    media_image5.png
    497
    738
    media_image5.png
    Greyscale
and a wiring pattern that connects the internal terminals and the external terminals to each other.(Note pitch substrate 70, Fig. 1A, implicit to pitch conversion)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Olla et al. to include the teaching of Suzuki et al. because it would provide contact pins designed for being vertically displaceable and suiting the fine pitch arrangement. (Note column 2, lines 22-24)

Regarding claim 5, Olla et al. does not teach wherein the test carrier includes a latch mechanism that detachably attaches the lid member to the carrier body.
Suzuki et al. teach wherein the test carrier includes a latch mechanism that detachably attaches the lid member to the carrier body. (Note 23, Fig. 2)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olla et al. (US 5171290) in view of Advantest Corp (JP 2001-033520 A, cited by applicant in QPIDS IDS) in view of Kogure (US 20150130493) ) in view of Suzuki  et al. (US 6821131) in view of Kawanishi et al. (US 20010010462).
Olla et al. teach the instant invention except:
Regarding claim 6, Olla et al. does not teach wherein the test carrier includes an identifier for identifying the test carrier.
Kawanishi et al. teach wherein the test carrier includes an identifier for identifying the test carrier. (Note claim 1)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Olla to include the teaching of Kawanishi et al. because it would allow the identification information to be read while the carrier 1 is being transferred. (Note Kawanishi et al. par; 55) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olla et al. (US 5171290) in view of Advantest Corp (JP 2001-033520 A, cited by applicant in QPIDS IDS) in view of Kogure (US 20150130493) ) in view of Suzuki  et al. (US 6821131)
in view of Kawanishi et al. (US 20010010462) in view of Bonis (US 3963315).
Olla et al. teach the instant invention except:
Regarding claim 7, Olla et al. does not teach wherein the lid member has a second through-hole through which the DUT is sucked and the second through-hole penetrates the lid member and faces the DUT.

Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Olla et al. to include the teaching of  Bonis because it would allow the chip to be held on the glass cover 6 by a vacuum probe through the hole in the cover, while the carrier base 2 and circuit board 4 are removed. (Note column 4, lines 22-25)
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858